internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-161435-01 date date legend x state d1 d2 d3 d4 d5 d6 d7 a b c plr-161435-01 d e f dear this letter responds to a letter dated date by your authorized representative on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts x was incorporated on d1 under the laws of state and elected to be treated as an s_corporation effective d2 at the time of its s_corporation_election x had two shareholders a an individual and the estate of b a's deceased spouse on d3 pursuant to the terms of b's will the estate of b transferred the shares of x held by the estate to c a marital trust for the benefit of a x represents that b intended c to be a qualified_terminable_interest_property qtip_trust for estate_tax purposes and a qualified_subchapter_s_trust qsst under sec_1361 for income_tax purposes the terms of c provide that i during a's life a shall be the only income_beneficiary of the trust ii any corpus distributed during a's life may be distributed only to a iii the income_interest of the trust shall terminate upon a's death and iv all the income of the trust be distributed currently to a under sec_1361 c was an eligible s_corporation shareholder for two years after b's estate transferred the stock to c at the expiration of the two year period a was required to file a qsst election under sec_1361 for c to continue to be an eligible s_corporation shareholder a did not file the election as a result of a's failure_to_file the qsst election x's s_corporation_election terminated on d4 a died on d5 and pursuant to the terms of c the shares of x were transferred to successor trusts d and e at the time of the transfer d and e were ineligible to be shareholders of an s_corporation if x's s_corporation_election had not terminated on d4 the election would have terminated on transfer of x's shares to d and e plr-161435-01 the shareholders of x decided to sell or distribute all of x's assets and liquidate the corporation effective d6 in the course of examining x's books_and_records the attorneys for x determined that d and e were ineligible s_corporation shareholders in d6 d and e transferred all of the shares of x to f an individual x represents that it did not intend to terminate its s_corporation_election x further represents that during the time that d and e held the shares d and e reported their allocable s_corporation income on form_1041 u s income_tax return for estates and trusts as separately taxable non-grantor type trusts x represents that this resulted in no tax_avoidance by the x or any of its shareholders x requests a ruling that the termination of its s_corporation_election was inadvertent within the meaning of sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides in part that for the purposes of sec_1362 the following trusts may be shareholders of an s_corporation i a_trust all of which is treated under subpart i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states and iii a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the two year period beginning on the day on which such stock is transferred to it sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 - a such trust will be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that a qsst election shall be effective up to days and months before the date of the election plr-161435-01 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 d the secretary determines that the circumstances resulting in such ineffectiveness or termination was inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides in part that in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation conclusion based solely on the facts submitted and the representations made we conclude that x's election to be treated as an s_corporation was terminated on d4 when the two year period in which c was an eligible shareholder expired furthermore the election would have been terminated on d5 when the shares were transferred to d and e also ineligible shareholders of an s_corporation we also conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d4 and thereafter provided that x's s_corporation_election was otherwise valid and is not otherwise terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning d3 and thereafter furthermore it is based upon x's representation that trusts reported their allocable s_corporation income on form_1041 u s income_tax return for estates and trusts as separately taxable non-grantor type trusts and that there was no tax_avoidance by x or any of its shareholders accordingly all of the shareholders in x and those deemed shareholders of x in determining their respective income_tax liabilities for the period beginning d4 and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 plr-161435-01 except as provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion about whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours s christine ellison chief branch office of the associate chief_counsel passthroughs and special industries
